Citation Nr: 0405253	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of major depression, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
major depression with a 70 percent disability evaluation. 

FINDING OF FACT

The veteran has total occupational and social impairment.

CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
major depression are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board finds that it is unnecessary to address the 
Veterans Claims Assistance Act of 2000 in this case in view 
of the disposition reached herein.

II.  Factual Background

In a 2002 private psychiatric examination report, the 
examiner noted that the veteran was significantly depressed 
because of the loss of his ability to do meaningful work and 
the loss of most activities that he used to enjoy.  He often 
had negative thinking and would yell frequently.  He stated 
that he could find no real meaning in his existence since he 
did not seem to be contributing in any kind of positive way.  
He tried to avoid conversation and did not go out much.  He 
reported thinking of suicide sometimes, but never attempted 
it.  He reported being "down" about 80 percent of the time.  
The diagnosis was depressive disorder, not otherwise 
specified, secondary to severe leg problems.

In a December 2002 VA outpatient treatment report, the 
examiner noted that the veteran had been referred for anger 
control and an increase in depression.  The veteran reported 
that he felt like he did not want to deal with things.  He 
stated that it was too much effort to socialize, that he was 
easily frustrated, and that he did not sleep well and never 
felt rested because his sleep was interrupted with pain and 
worry.  He stated that his relationship with his wife was 
"rocky."  He reported that his current level of depression 
was a 7 to 8 on a scale of one to ten, with ten being the 
most depressed that he had ever been.  He had four years of 
college after the military and worked till 1989.

The veteran was verbal, articulate, coherent and spontaneous.  
His thought content was logical and goal directed.  He 
frequently asked the meaning of certain words and appeared to 
understand the explanations.  He denied suicidal or homicidal 
ideations.  He denied delusions, hallucinations or paranoia 
and non were noted in conversation.  His mood was sad and his 
affect was congruent.  The diagnosis was dysthymia and his 
Global Assessment of Functioning (GAF) score was a 55.

In a January 2003 VA outpatient treatment report, the veteran 
reported that the medication had helped his depression 
somewhat.  The examiner noted that the veteran was verbal, 
articulate, coherent and spontaneous.  His thought content 
was logical and goal-directed.  He denied suicidal or 
homicidal ideations.  He denied delusions, hallucinations or 
paranoia and none were noted in conversation.  His judgment 
and insight were intact, his remote and recent memory was 
intact, his mood was less sad than in the December 2002 
visit, and his affect was congruent.  The diagnosis was 
depression related to pain and his GAF score was a 50.

In a February 2003 VA examination report for mental 
disorders, the examiner noted that the veteran was capable of 
reading the daily paper, although he typically did not do so, 
that he could make change when out shopping, and could fill 
out a job application on his own.  He had not worked since 
1989.  The examiner noted that the veteran was despondent and 
felt that he would not work again.  He noted that the veteran 
had a very difficult time dealing with the fact that he was 
physically incapable of working, and had grown increasingly 
depressed over the years.  The veteran reported that since 
being on medication, he was less suicidal but he continued to 
feel quite depressed.

The veteran reported keeping to himself at home and not 
socializing with his wife or children.  He reported that his 
wife does all the cooking and sets out his medication for 
him.  He kept an extremely isolated lifestyle due to his 
depression.  The examiner noted that the veteran displayed 
average intelligence but could not carry on a normal 
conversation; there were long latencies in his responses and 
questions needed to be repeated at times.  His social 
reasoning appeared intact.  His attention span was adequate 
and he did not evidence any problems concentrating.  He was 
oriented to person, place, and time.  His immediate recall 
and short-term memory were generally intact; his speech was 
understandable at all times; he presented with a sad affect 
and complained of depression as a longstanding problem.  He 
denied any history of hallucinations or delusions and was not 
psychotic.  He had fair insight into his current set of 
problems.  His judgment was clearly impaired by his current 
level of depression.  He spent most of his day sitting by 
himself watching television and did not interact with the 
family.  He did not do household chores but did pay the 
bills.  He stated that the only time he leaves the house is 
to go to medical appointments.  He did not appear competent 
to manage any benefit due him.  

The diagnosis was major depression, recurrent without 
psychotic features.  His GAF score was a 30.  The examiner 
added that the veteran had no job, no friends, and was 
withdrawn from his own family who had consistently attempted 
to be supportive of him.

In a March 2003 rating decision, the RO granted service 
connection for major depression with a 70 percent disability 
evaluation.

In a May 2003 VA outpatient treatment report, the veteran 
reported that his current level of depression was a 6 to 7 on 
a scale of one to ten, with ten being the most depressed he 
had ever been.  The veteran was verbal, articulate, coherent 
and spontaneous.  His thought content was logical and goal 
directed.  He denied suicidal or homicidal ideations.  He 
denied delusions, hallucinations or paranoia and none were 
noted in conversation.  His judgment and insight were intact, 
his remote and recent memory were intact, his mood was less 
sad and his affect was congruent.  The diagnosis was 
depression related to pain, and his GAF was a 50.

III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 100 
percent rating is warranted for total occupational and social 
impairment, due to symptoms such as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, occupation, or own name. See 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board finds that the evidence supports a grant of an 
increased evaluation for major depression.

Under the general rating formula for mental disorders, a 100 
percent rating is warranted for total occupational and social 
impairment, due to symptoms such as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, occupation, or own name. See 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2003).  The Board finds that the 
veteran had total occupational impairment.  The veteran does 
not work and was significantly depressed because of the loss 
of his ability to do so.  The examiner in the February 2003 
VA examination report noted that the veteran had a very 
difficult time dealing with the fact that he was physically 
incapable of working and had grown increasingly depressed 
over the years.  

The Board also finds that the veteran had total social 
impairment.  He kept an extremely isolated lifestyle.  He had 
no friends and did not interact with his family, preferring 
instead to sit alone during the day to watch television.  He 
wife fixed his meals and set out his medication.  He avoided 
conversation and socialization.  He did not leave the house 
except to go to medical appointments.  

He did not exhibit grossly inappropriate behavior, he was not 
a persistent danger to himself or others, he was oriented to 
time and place, and his memory was intact.  He was able to 
perform minimal activities of daily living while at home, but 
did not do any household chores.  His lowest GAF score was a 
30, as reported in the February 2003 VA examination report.  
He had higher GAF scores of 50 and 55 in VA outpatient 
treatment reports, but the Board finds the score of the 
February 2003 VA examination report more probative, as it was 
a more thorough and in-depth examination, providing a more 
detailed description of the veteran's daily life.  The Board 
finds that this evidence supports a grant of a 100 percent 
disability evaluation for major depression.



ORDER

Entitlement to a 100 percent evaluation for major depression 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



